Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 111892521 (Tang), the machine translation of which is relied upon herein, in view of US PGPub 2005/0136247 (Sumiya).
With respect to claim 1, Tang teaches a polymer electrolyte (page 2, paragraph 1) containing a self-healing polymer (page 2, paragraph 7).  The polymer may be  three-dimensional cross-linked framework having a PEO fragment, a PPO fragment, and a TDS fragment (page 2, paragraphs 8-10).  The polymer may be a tetraethyl thiuram diol modified silica precursor and a 2,4-toluene diisocyanate terminated polyether chain section (page 2, paragraph 14) which reads on the diisocyanate segment and a segment containing at least two terminal hydroxyl groups and one disulfide bond.  Tang fails to teach a glycerin segment.  Sumiya teaches a polymer for an electrolyte (PP 0009) wherein a method of performing crosslinking uses a monomer having a carboxyl group and/or a sulfonate group, such as a diisocyanate and a glycerin (PP 0083).  It would have been obvious to one of ordinary skill in the art to use any known crosslinking agent in the polymer of Tang, such as glycerin as taught by Sumiya. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  		
With respect to claim 2, the isocyanate may be polyethylene glycol (page 2, paragraph 10).
With respect to claim 3, the isocyanate may be polypropylene glycol (page 2, paragraph 10) and may be 2,4-toluene terminated (page 2, paragraph 14).  The molecular weight of the polyethylene glycol terminated diisocyanate is 200-1000Da (page 3, paragraph 2).  Tang fails to teach the number average molecular weight of the polypropylene glycol segment, however one of ordinary skill in the art would find it reasonable to conclude that the diisocyanate segment would preferably have a similar molecular weight regardless of the glycol used. 
With respect to claim 4, the tetramethylthiuram diol may be prepared by reacting N-ethyl ethanolamine with carbon disulfide (page 4, paragraph 10).
With respect to claim 5, the preparation other cross-linked self-healing polymer comprises reacting N-ethyl ethanolamine with carbon disulfide, reacting a polyethylene glycol with a isocyanate propyl triethoxy silane to form a polyethylene glycol terminated with diisocyanate, and adding to a reaction container to form the polymer (page 4, paragraphs 8-11).  Although Tang discloses the steps in a different order, one of ordinary skill in the art would recognize that the order in making the individual units does not affect the final polymerization step.   Tang fails to teach a glycerin.  Sumiya teaches a polymer for an electrolyte (PP 0009) wherein a method of performing crosslinking uses a monomer having a carboxyl group and/or a sulfonate group, such as a diisocyanate and a glycerin (PP 0083).  It would have been obvious to one of ordinary skill in the art to use any known crosslinking agent in the polymer of Tang, such as glycerin as taught by Sumiya. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
With respect to claim 6, the precursors may be formed in a chloroform solution (page 4, paragraph 12) with iodine in an ice bath (page 4, paragraph 11).
With respect to claim 7, the isocyanate may be a 2,3-toluene diisocyanate (page 4, paragraph 12).
With respect to claim 8, the precursors may be mixed at 60oC for 5 hours and volatizing the solvent (which would remove the solvent) (page 4, paragraph 11).  Tang fails to teach the inclusion of a glycerin. Sumiya teaches a polymer for an electrolyte (PP 0009) wherein a method of performing crosslinking uses a monomer having a carboxyl group and/or a sulfonate group, such as a diisocyanate and a glycerin (PP 0083).  It would have been obvious to one of ordinary skill in the art to use any known crosslinking agent in the polymer of Tang, such as glycerin as taught by Sumiya. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  One of ordinary skill in the art would expect to add the glycerin in the mixing step so that it could produce a crosslinked polymer. 
With respect to claims 9 and 11, the self-healing polymer may be used in a  lithium ion secondary battery (page 2, paragraph 2).
With respect to claims 10 and 12, the electrolyte may be formed into a film (page 4, paragraph 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759